Citation Nr: 1038459	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for septal deviation status 
post corrective surgery.

2.  Entitlement to service connection for obstructive sleep 
apnea.  

3.  Entitlement to service connection for allergic 
rhinitis/sinusitis, with intermittent allergic bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Regional 
Office (RO) in Wichita, Kansas.

This case has previously come before the Board.  Most recently, 
in January 2010, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

The Board notes that the issues in regard to allergic rhinitis, 
sinusitis, and bronchitis have been rephrased as shown on the 
title page to reflect the grant herein of the benefits sought in 
regard to those issues.  In light of the grant, there has been no 
prejudice to the Veteran.  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in November 2009.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence establishes in-service 
septal deviation status post corrective surgery.  

2.  The competent and probative evidence tends to establish that 
obstructive sleep apnea was manifest in service and is 
attributable to service.  

3.  There is competent evidence tending to establish that 
allergic rhinitis/sinusitis, with intermittent allergic 
bronchitis is related to service.  


CONCLUSIONS OF LAW

1.  Septal deviation status post corrective surgery was incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Obstructive sleep apnea was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Allergic rhinitis/sinusitis with intermittent allergic 
bronchitis was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as consistent 
with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid 
and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the pre-existing condition 
increased in severity during service, it was determined that this 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, 
the increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claims are being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Next, the Board notes substantial compliance with the January 
2010 remand.  The Veteran was afforded a VA examination in 
January 2010, the opinion provided is adequate, and the AOJ 
readjudicated the claims.  Thus, the Board is able to proceed to 
a determination.  

The Veteran asserts entitlement to service connection for septal 
deviation, sleep apnea, and allergic rhinitis/sinusitis, with 
intermittent allergic bronchitis.  Essentially, he asserts that 
he sustained a deviated nasal septum during service and has 
residuals to include sleep apnea and rhinitis/sinusitis with 
bronchitis and/or obstructive sleep apnea.  Having considered the 
record, the Board finds a relative equipoise in the evidence in 
regard to the claims, and thus, service connection is warranted.  

In regard to direct service connection, the Board notes that, 
generally, veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The Board notes 
that while a history of a nose operation for a left broken 
channel was noted at service entrance, the 1974 service entrance 
examination report shows that the nose, sinuses, and mouth and 
throat were normal.  A deviated nasal septum was not noted at 
service entrance.  

The Board further notes that while a March 1977 service treatment 
record notes a history of a broken nose six years earlier and the 
diagnosis entered was deviated septum, the Veteran provided sworn 
testimony that he had no relevant treatment prior to service 
entrance and noticed an initial onset of symptoms about three 
years after service entrance, Transcript at 3-4 (2009), and a 
July 2008 private opinion notes a review of the claims file and a 
history of an initial diagnosis of a deviated nasal septum in 
1977.  In light of the evidence in this case, and having reviewed 
the record, the Board concludes that there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at service entrance as it pertains to the claims on 
appeal.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) 
("the Board must consider the veteran's medical history, 
accepted medical principles, evidence of the 'basic character, 
origin and development' of the condition' "as well as" 'lay and 
medical evidence concerning the inception, development and 
manifestations' of the particular condition."(quoting 38 C.F.R. 
§ 3.304(b)(1), (2) (2009)).  

The Board notes that there is both positive and negative evidence 
in this case.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of each 
opinion, and in so doing, the Board may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
must account for evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to the evidence, the 
Board also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In regard to allergic rhinitis/sinusitis with intermittent 
allergic bronchitis, service treatment records reflect relevant 
complaints and findings, to include nasal congestion and allergic 
rhinitis in August 1977, and records dated from 1978 to the 1990s 
detail treatment for sinusitis, bronchitis and rhinitis.  The 
January 2010 VA examiner stated that it is more than likely that 
the Veteran's respiratory symptoms associated with allergic 
rhinitis with intermittent episodes of allergic bronchitis are 
the same as those manifested in service.  Thus, the Board finds 
that service connection for allergic rhinitis/sinusitis with 
intermittent allergic bronchitis is warranted.  

As for a deviated nasal septum, service treatment records reflect 
that the Veteran underwent septal reconstruction in October 1977 
and a November 1980 examination report reflects that a fractured 
nasal septum had been surgically corrected in October 1979.  The 
Board notes that while the August 1994 VA examiner noted the 
Veteran's report that the septum correction surgery was a success 
and that he had had no more problems from the injury, neither 
that opinion nor the October 2008 VA opinion to the effect that 
the in-service correction of the deviated nasal septum 
immediately solved some of the nasal obstruction, alters the in-
service documentation of septal deviation status post corrective 
surgery.  

In regard to obstructive sleep apnea, the Board notes that while 
the January 2010 VA examiner noted that obstructive sleep apnea 
was not identified during service, the December 1974 service 
entrance examination report shows that the mouth and throat were 
normal, whereas a November 1987 examination report notes, in 
regard to the mouth and throat, enucleated tonsils, and a 
November 1980 service treatment record notes questionable 
hyperkalemia.  In addition, the Veteran has submitted numerous 
lay statements from friends and family members detailing 
observations of the Veteran's long history of symptoms related to 
sleep apnea.  Equally important is the fact that the Veteran's 
private doctor reported treating the Veteran for relevant 
symptoms during service, as well as post separation from service, 
with symptoms noted to include snoring and excessive daytime 
sleepiness, and the private treatment records, to include records 
associated with a November 2001 polysomnogram, show a diagnosis 
of severe obstructive sleep apnea.  The Veteran's private doctor 
specifically stated that it is at least as likely as not that the 
Veteran's obstructive sleep apnea is related to the in-service 
manifestations.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, resolving all doubt in favor of the Veteran, the 
Board concludes that the evidence supports a finding in favor of 
service connection for allergic rhinitis/sinusitis with 
intermittent allergic bronchitis, septal deviation status post 
corrective surgery, and obstructive sleep apnea.  

The evidence is favor of the claims.  Consequently, the benefits 
sought on appeal are granted.  



ORDER

Service connection for a deviated nasal septum status post 
corrective surgery is granted.  

Service connection for obstructive sleep apnea is granted.  

Service connection for allergic rhinitis/sinusitis with 
intermittent allergic bronchitis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


